MCDONALD, J.,
concurring. In this case, the officers legally seized, under statutory authority, burned floorboards at a fire scene open to the public authorities to fight a fire and determine the fire’s origin forthwith.
Where evidence is so legitimately in the hands of the police, there is no reason under the federal or state constitution that reliable and highly relevant evidence of laboratory testing should be barred in the prosecution of any crime. In this case, the officers removed the floorboards pursuant to their explicit and valid statutory authority to investigate and quickly determine the origin of a fire. General Statutes § 29-311 (a); see also Michigan v. Tyler, 436 U.S. 499, 510-11, 98 S. Ct. 1942, 56 L. Ed. 2d 486 (1978); State v. Guertin, 190 Conn. 440, 448, 461 A.2d 963 (1983). Once the legal evidence *81is in the possession of the police, a further search warrant for laboratory testing should not be required any more than a further warrant should be required for the police to examine the evidence, visually or otherwise. See United States v. Edwards, 415 U.S. 800, 803-804, 94 S. Ct. 1234, 39 L. Ed. 2d 771 (1974); People v. Hadley, 179 Ill. App. 3d 152, 155-57, 534 N.E.2d 395, leave to appeal denied, 125 Ill. 2d 570, 537 N.E.2d 814 (1989); People v. Deacon, 130 Ill. App. 3d 280, 289-90, 473 N.E.2d 1354, cert. denied, 474 U.S. 921, 106 S. Ct. 253, 88 L. Ed. 2d 260 (1985); Bastin v. State, 510 N.E.2d 229, 231 (Ind. App. 1987). To the extent that State v. Joyce, 229 Conn. 10, 639 A.2d 1007 (1994), may be to the contrary in requiring a search warrant for laboratory testing, I agree with Chief Justice Callahan that it should be overruled.
This case and Joyce illustrate the uncertain and confusing state of the law of search and seizure that daily affects effective law enforcement.1 They also illustrate the unwisdom of our decision in State v. Marsala, 216 Conn. 150, 579 A.2d 58 (1990), in which we held that even should the police search and seize evidence in objectively reasonable good faith, the exclusionary rule is applied. Id., 167, 171. The rationale of the exclusionary rule is that it will deter police misconduct with respect to privacy rights. As the United States Supreme Court pointed out in United States v. Leon, 468 U.S. 897, 104 S. Ct. 3405, 82 L. Ed. 2d 677 (1984), “[the exclusionary rule] cannot be expected, and should not be applied, to deter objectively reasonable law enforcement activity.” Id., 919. The Supreme Court has also observed that the exclusionary rule “exacts an enormous price from *82society and our system of justice . . . .” Segura v. United States, 468 U.S. 796, 816, 104 S. Ct. 3380, 82 L. Ed. 2d 599 (1984).
In this case, the officers, in obtaining the evidence and submitting it to the laboratory, acted in objectively reasonable reliance on a valid statute. Cf. Illinois v. Krull, 480 U.S. 340, 360, 107 S. Ct. 1160, 94 L. Ed. 2d 364 (1987).
I would overrule Marsala to the extent that it may require suppression of evidence gathered by the police in objectively reasonable good faith.
Accordingly, I concur in the reversal of the Appellate Court.

 In Joyce, the Appellate Court upheld the admission of the test results by a two to one vote; State v. Joyce, supra, 229 Conn. 12; and we reversed the Appellate Court by a vote of five to two. Id., 28. In this case, the Appellate Court held that the testing results should be suppressed in a two to one decision. State v. Bernier, supra, 46 Conn. App. 552.


 General Statutes § 29-311 (a) provides: “During an emergency by reason of fire or explosion on any premises, [the commissioner of public safety as state fire marshal, any local fire marshal within his jurisdiction, and all duly authorized fire and police personnel acting within their jurisdiction] may, without a warrant, enter such premises during the suppression of the fire or explosion or within a reasonable period of time following the suppression thereof and remain for a reasonable period of time following the suppression of the fire or explosion to: (1) Investigate in order to determine the cause and origin of the fire or explosion, (2) prevent the intentional or unintentional destruction of evidence and (3) prevent a rekindling of the fire.”